In an action to recover damages for personal injuries, the jury rendered a verdict in favor of the appellant for $18,000. The court set aside the verdict and directed a verdict in favor of respondent dismissing the amended complaint. Thereafter judgment was entered accordingly. The judgment recites that it was signed September 17, 1957 and was entered upon an order made August 7, 1957 and entered August 27, 1957. The appeal is (1) from the judgment, (2) from an order made and entered on August 7, 1957, and (3) from an order *829made August 27, 1957 and entered August 28, 1957. Orders and judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Kleinfeld, JJ. [7 Misc 2d 286.]